                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 EDGARDO MATA,                                        MEMORANDUM DECISION AND
                                                      ORDER GRANTING MOTION FOR
                               Plaintiff,                SUMMARY JUDGMENT

                vs.
                                                               Case No. 2:15-CV-575 DN
 AARON DOUGLAS ET AL.,
                                                              District Judge David Nuffer
                               Defendants.


       Plaintiff, Edgardo Mata, is a pro se prisoner proceeding in forma pauperis. (ECF No. 5.)

In his verified amended civil-rights complaint, he requests declaratory and injunctive relief, and

compensatory and punitive damages. (ECF No. 33, at 54-57.)

                                       I. BACKGROUND

       Plaintiff named, in their individual and official capacities, the following defendants: (1)

Bigelow (warden); (2) Buchannon (gang sergeant); (3) Coombs (physician assistant); (4)

Crowther (warden); (5) Douglas (registered nurse); (6) Harris (gang sergeant); (7) Hutchinson

(housing sergeant); (8) Nicholes (SWAT captain); (9) Nielson (housing officer); (10) North

(narcotics agent); (11) Ray (housing lieutenant); (12) Rentmeister (gang sergeant); (13) Roberts

(medical doctor); (14) Thurston (physician assistant); (15) Walters (gang investigator); (16);

Wilson (housing captain); and (17) Worley (gang sergeant). (Id. at 3-7.)

       He asserted the following claims under the United States Constitution: (a) equal-

protection and due-process violations regarding his gang designation; (b) cruel and unusual
punishment regarding medical treatment (including mental health), failure to protect, and poor

housing conditions; and (c) retaliation.

         On March 3, 2018, as ordered, Defendants filed a Martinez report,1 with nineteen

exhibits, including declarations, policy directives, prison records (medical and otherwise),

investigative reports, and grievance copies. (ECF No. 84.) On April 2, 2018, Defendants

followed up with a summary-judgment motion. (ECF No. 98.) On May 21, 2018, Plaintiff

responded to the motion for summary judgment, with an opposition memorandum, declarations,

and copies of prison records (including grievances, and incident and disciplinary reports). (ECF

Nos. 107-08.) On June 22, 2018, Defendants replied. (ECF No. 111.)

         On September 28, 2018, the Court screened out and dismissed Plaintiff's claim of

inadequate mental-health treatment. (ECF No. 121, at 2-4.) At the same time, the Court granted

summary judgment for Defendants Coombs, Douglas, Roberts, and Thurston, only on claims of

inadequate medical treatment, and for Defendants North and Nicholes, only on the ground of

retaliation. (Id. at 6-18.) This left no remaining claims against Douglas, North and Nicholes.




1
  See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978) (approving district court's practice of ordering prison
administration to prepare report to be included in pleadings in cases when prisoner has filed suit alleging
constitutional violation against institution officials).
          In Gee v. Estes, 829 F.2d 1005 (10th Cir. 1987), the Tenth Circuit explained the nature and function of a
Martinez report, saying:
                   Under the Martinez procedure, the district judge or a United States magistrate
                   [judge] to whom the matter has been referred will direct prison officials to
                   respond in writing to the various allegations, supporting their response by
                   affidavits and copies of internal disciplinary rules and reports. The purpose of
                   the Martinez report is to ascertain whether there is a factual as well as a legal
                   basis for the prisoner’s claims. This, of course, will allow the court to dig
                   beneath the conclusional allegations. These reports have proved useful to
                   determine whether the case is so devoid of merit as to warrant dismissal without
                   trial.
Id. at 1007.


                                                          2
Plaintiff's request for pro bono counsel was also granted to help "Plaintiff file an amended

response to the remaining portions of Defendants' summary-judgment motion." (Id. at 19.)

       Pro bono counsel was appointed and filed notices of appearance on January 18, 2019.

(ECF Nos. 122-23.) On July 3, 2019, Plaintiff's counsel filed, "Supplemental Memorandum on

Behalf of Plaintiff in Opposition to Motion for Summary Judgment." (ECF No. 134.) The

memorandum noted, "During the preparation of this memorandum, [Plaintiff] was released from

prison. Hence, this supplemental memorandum focuses on three issues: bottom-bunk clearance,

failure to protect and the shower issue." (Id. at 1.) As evidentiary exhibits, Plaintiff's counsel

attached Plaintiff's verified amended complaint and Plaintiff's pro se "Memorandum in

Opposition re Defendants' Motion for Summary Judgment." (ECF Nos. 134-2 & 134-3.) On July

16, 2019, counsel filed, "Notice of Fulfillment of Limited Appointment." (ECF No. 136.)

Plaintiff is proceeding pro se again.

       On August 14, 2019, Defendants replied to Plaintiff's supplemental memorandum. (ECF

No. 142.) And, on February 19, 2020, Defendants filed a notice of supplemental authority. (ECF

No. 143 (citing Ullery v. Bradley, 949 F.3d 1282 (10th Cir. 2020).)

                                  II. SUA SPONTE DISMISSAL

                                A. GROUNDS FOR DISMISSAL

       Evaluating a complaint for failure to state a claim upon which relief may be granted, all

well-pleaded factual assertions are taken as true and regards them in a light most advantageous to

the plaintiff. Ridge at Red Hawk L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

Dismissal is appropriate when, viewing those facts as true, the plaintiff has not plead a

"plausible" right to relief. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007);


                                                  3
Robbins v. Oklahoma, 519 F.3d 1242, 1247-48 (10th Cir. 2008). "The burden is on the plaintiff

to frame a 'complaint with enough factual matter (taken as true) to suggest' that he or she is

entitled to relief." Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 556). When a civil-

rights complaint contains "bare assertions," involving "nothing more than a 'formulaic recitation

of the elements' of a constitutional . . . claim," the Court considers those assertions "conclusory

and not entitled to" an assumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009) (quoting

Twombly, 550 U.S. at 554-55). In other words, "the mere metaphysical possibility that some

plaintiff could prove some set of facts in support of the pleaded claims is insufficient; the

complaint must give the court reason to believe this plaintiff has a reasonable likelihood of

mustering factual support for these claims." Red Hawk, 493 F.3d at 1177 (italics in original).

        A court must construe pro se "'pleadings liberally,' applying a less stringent standard than

is applicable to pleadings filed by lawyers. Th[e] court, however, will not supply additional

factual allegations to round out a plaintiff's complaint or construct a legal theory on a plaintiff's

behalf." Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citations omitted).

This means that if the pleadings can reasonably read "to state a valid claim on which the plaintiff

could prevail, it should do so despite the plaintiff's failure to cite proper legal authority, his

confusion of various legal theories, his poor syntax and sentence construction, or his

unfamiliarity with pleading requirements." Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991). Still, it is not "the proper function of the district court to assume the role of advocate for

the pro se litigant." Id.; see also Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998) (citing

Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam)).




                                                   4
                       B. DECLARATORY & INJUNCTIVE RELIEF

       The Amended Complaint has thirteen requests for declaratory and injunctive relief. (ECF

No. 33, at 54-56.) Again, Plaintiff's "Supplemental Memorandum on Behalf of Plaintiff in

Opposition to Motion for Summary Judgment noted, "During the preparation of this

memorandum, [Plaintiff] was released from prison. Hence, this supplemental memorandum

focuses on three issues: bottom-bunk clearance, failure to protect and the shower issue." (ECF

No. 134, at 1.) Defendants respond, "The issue regarding violations of Due Process and Equal

Protection Clauses in continuing to designate the Plaintiff a gang member was not addressed due

to Plaintiff's release from prison during the pendency of these proceedings. Plaintiff concedes

this issue is moot, and Defendants do not address that claim." (ECF No. 142, at 2.)

                        "Mootness is a threshold issue because the existence of a
               live case or controversy is a constitutional prerequisite to federal
               court jurisdiction." McClendon v. City of Albuquerque, 100 F.3d
               863, 867 (10th Cir. 1996). "This requirement exists at all stages of
               federal judicial proceedings, and it is therefore not enough that the
               dispute was alive when the suit was filed; the parties must continue
               to have a personal stake in the outcome." Id.
                        "Where a plaintiff seeks an injunction, his susceptibility
               to continuing injury is of particular importance—past exposure to
               illegal conduct does not in itself show a present case or
               controversy regarding injunctive relief if unaccompanied by any
               continuing, present adverse effects." Jordan v. Sosa, 654 F.3d
               1012, 1024 (10th Cir. 2011) (brackets, ellipses and internal
               quotation marks omitted). "Moreover, a plaintiff's continued
               susceptibility to injury must be reasonably certain; a court will not
               entertain a claim for injunctive relief where the allegations take it
               into the area of speculation and conjecture." Id. (internal quotation
               marks omitted). In other words, "[a] claim for equitable relief is
               moot absent a showing of irreparable injury, a requirement that
               cannot be met where there is no showing of any real or immediate
               threat that the plaintiff will be wronged again." Id. (internal
               quotation marks omitted).
                        The mootness doctrine also applies to claims for
               declaratory relief. "When we apply the mootness doctrine in the

                                                5
               declaratory judgment context . . . what makes a declaratory
               judgment action a proper judicial resolution of a case or
               controversy rather than an advisory opinion is the settling of some
               dispute which affects the behavior of the defendant toward the
               plaintiff." Id. at 1025 (brackets and internal quotation marks
               omitted). But as a first step, "the availability of [declaratory] relief
               presupposes the existence of a judicially remediable
               right." Schilling v. Rogers, 363 U.S. 666, 677 (1960).

Burnett v. Fallin, 785 F. App'x 546, 551-52 (10th Cir. 2019) (unpublished).

       The parties are correct that all Plaintiff's requests for declaratory and injunctive relief are

mooted by his release from prison. See McAlpine v. Thompson, 187 F.3d 1213, 1215 (10th Cir.

1999). Those requests are thus dismissed, including, specifically, the issue of violations of Due

Process and Equal Protection Clauses in continuing to designate the Plaintiff a gang member.

This means the following defendants have no claim left against them: Buchannon and Worley.

                                    C. AFFIRMATIVE LINK

       The complaint must clearly state what each individual defendant did to violate Plaintiff's

civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63 (10th Cir. 1976) (stating each

defendant’s personal participation is essential allegation). "To state a claim, a complaint must

'make clear exactly who is alleged to have done what to whom.'" Stone v. Albert, No. 08-2222,

slip op. at 4 (10th Cir. July 20, 2009) (unpublished) (emphasis in original) (quoting Robbins v.

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)). Plaintiff may not name an individual as a

defendant based solely on a supervisory role. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th

Cir. 1996) (stating supervisory status alone does not support § 1983 liability). And, "denial of a

grievance, by itself without any connection to the violation of constitutional rights alleged by

plaintiff, does not establish personal participation under § 1983." Gallagher v. Shelton, No. 09-

3113, 2009 U.S. App. LEXIS 25787, at *11 (10th Cir. Nov. 24, 2009).

                                                  6
       As to Defendants Bigelow and Crowther (wardens), Plaintiff has stated only their passive

involvement--i.e., they knew of his claims because of grievances and various communications,

and supervision of personnel directly involved in the factual scenarios underlying the claims.

This kind of involvement does not qualify as personal participation in breaching Plaintiff's

constitutional rights; therefore, Defendants Bigelow and Crowther are also dismissed.

       Further, another of Plaintiff's apparent claims (against Defendants Bigelow, Coombs,

Roberts and Douglas) lacks appropriate detail in that it sets forth a laundry list of deficiencies in

"A-West" housing--e.g., cold temperatures and lack of sanitation--with none of the necessary

context to link any defendants to the time and place of these problems. (ECF No. 33, at 25-26.)

This claim of generally poor housing conditions is therefore also dismissed.

       Finally, Plaintiff's allegation that mistaken gang designation caused him to suffer damage

to his leg when physical therapy was curtailed based on gang-designation restrictions (against

Defendants Bigelow, Crowther, Harris, Ray, Rentmeister, Walters, and Wilson) is also lacking in

appropriate detail that would explain a context in which to link these defendants to anything but

passive participation. This claim is likewise dismissed.

                                  III. SUMMARY JUDGMENT

                         A. REMAINING DEFENDANTS & CLAIMS

       Here is what remains: claims for damages against Defendants Coombs (cruel and unusual

punishment because denial of lower-bunk clearance and failure to provide safe shower); Harris

(cruel and unusual punishment because failure to protect); Hutchinson (denial of lower-bunk

clearance); Nielson (failure to provide safe shower); Ray and Rentmeister (failure to protect);




                                                  7
Roberts (failure to provide safe shower); Thurston (denial of lower-bunk clearance); Walters and

Wilson (failure to protect).

                               B. UNDISPUTED MATERIAL FACTS

       These claims are based on the following timeline, drawn from Plaintiff's verified

amended complaint, and accepted as true for purposes of this Order:

                                1. BUNK BED & SHOWER ISSUES

• 9/4/13 - Plaintiff hurt his knee. (ECF No. 33, at 8.)

• 9/5 & 9/12/13 - Defendant Thurston denied bottom-bunk clearance when Plaintiff asked, after

       hurting knee. (Id. at 8-9.)

• 9/17/13 - Plaintiff told Defendant Nielson, together with about seven other people, that shower

       was unsafe, and asked that shower be fixed. (Id. at 10.)

• 9/18/13 - Defendant Coombs denied bottom-bunk clearance when Plaintiff asked after hurting

       knee. (Id.) Plaintiff told Coombs of unsafe shower. (Id. at 11.)

• 10/3, 10/25, & 11/15/13 - Plaintiff told Defendant Nielson, together with about seven other

       people, that shower was unsafe, and requested that shower be fixed. (Id. at 10.)

• 11/18/13 - Plaintiff had knee surgery. (Id. at 11.) Plaintiff told Defendants Coombs and

       Nielson of unsafe shower and requested shower be fixed. (Id. at 12.)

• 11/20/13 - Plaintiff told Defendants Coombs of unsafe shower. (Id. at 14.)

• 11/25/13 - Plaintiff told Defendant Roberts of unsafe shower. (Id. at 13.)

• 12/1/13 - Plaintiff fell and injured in broken shower from being shocked. (Id. at 12.)

• 1/7/14 - Defendant Hutchinson denied bottom bunk, stating Plaintiff must first get medical

       clearance--this despite Plaintiff presenting on two crutches and wearing obvious leg


                                                  8
       brace; stating he had knee surgery on November 18, 2013, was advised not to bear

       weight, and lack of ladder; and asking Hutchinson to verify with medical department. (Id.

       at 14.)

• 1/9/14 - Plaintiff fell while trying to access top bunk, injuring knee, back and neck. (Id. at 15.)

                                   2. FAILURE TO PROTECT

• 6/27/14 - Plaintiff labeled Sureno gang member and housed with Sureno inmates. (Id. at 18.)

• after 6/27/14 - Plaintiff had two people from outside prison call Defendant Walters to tell

       Walters he had been threatened and needed to be moved away from Surenos, but he was

       not moved. (Id. at 30.)

• 7/21/14+ - Plaintiff "continually" told Defendant Rentmeister "every single time he saw

       Defendant Rentmeister" that Plaintiff was not gang member "[a]nd wanted to move

       because the Surenos were threatening Plaintiff telling him 'You are either with us or

       against us.'" (Id. at 32.) But Rentmeister "failed to act and always stated, 'I don't know

       what to tell ya.'" (Id.)

• 8/20/14 - Plaintiff said in front of Defendant Wilson that Surenos did not want him living with

       them and Wilson said, "You can only live with Surenos." (Id. at 31-32.)

• 8/26/14+ - Plaintiff "constantly and every time [Plaintiff] saw Defendant Harris, always told

       him" that Sureno gang members threatened Plaintiff with, "You are either with us or

       against us," and of his consequent need to move, but Harris told him to ask Defendant

       Walters. (Id. at 33.)




                                                  9
• 9/10/14 - Plaintiff told Defendant Walters "the gangs were threatening [him]" saying "'It's

       either with us or against us'" and he needed to be moved, but he was not moved. (Id. at

       30.)

• 10/6/14 - Plaintiff told Defendants Ray and Wilson that he was in "volatile situation" and

       needed to be moved, but he was not moved. (Id. at 33.)

• 12/11/14 - Plaintiff warned Defendants Harris and Rentmeister that Sureno and white

       inmates believed Plaintiff had heroin and threatened him to give them heroin, and

       believed Plaintiff was snitch because he talked to prison staff without gangs' permission,

       and therefore he needed to move, but he was not moved. (Id.)

• 12/22/14 - Plaintiff told Defendant Ray:

       Lobo a member of the sac gang had been constantly threatening Plaintiff
              for heroin and heroin money ever since Plaintiff was falsely
              accused of being in possession of heroin on July 15, 2014. . . .
              Now they are calling me a snitch and a mole. You got to move me.

       (Id. at 34.) But he was not moved. (Id.)

• 1/31/15 - Plaintiff assaulted by other inmates. (Id. at 24.)

• 2/1/15 - Plaintiff transported for emergency medical care. (Id.)

• 2/2/15 - Plaintiff told Defendant Wilson: "The Surenos were standing outside of their cell and

       heard me getting attacked and did not help me because I'm not one of them." (Id. at 36.)

       He therefore asked Wilson to move him, but Wilson said, "No." (Id.)

• 2/3/15 through 2/19/15 - Plaintiff punched in head on and off by Sureno inmates. (Id. at 24.)

• 2/6/15 - Plaintiff told Defendant Wilson that he was in volatile situation and needed to be

       moved, but he was not moved. Plaintiff transported for emergency medical care. (Id. at

       37.)

                                                  10
• 8/18/15 - Complaint filed. (ECF No. 6.)

• 11/17/16 - Amended Complaint filed. (ECF No. 33.)

                                 C. QUALIFIED IMMUNITY

       The remaining defendants move for summary judgment on the remaining claims against

them based on qualified immunity. "The court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law." Fed. R. Civ. P. 56(a).

                        "The doctrine of qualified immunity protects government
               officials 'from liability for civil damages insofar as their conduct
               does not violate clearly established statutory or constitutional
               rights of which a reasonable person would have known.'" Pearson
               v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.
               Fitzgerald, 457 U.S. 800, 818 (1982)). "Qualified immunity
               balances two important interests--[1] the need to hold public
               officials accountable when they exercise power irresponsibly and
               [2] the need to shield officials from harassment, distraction, and
               liability when they perform their duties reasonably." Id. The
               purpose of the doctrine is to provide government officials
               "breathing room to make reasonable but mistaken judgments about
               open legal questions." Ziglar v. Abbasi, 137 S. Ct. 1843, 1866
               (2017) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011)).
                        "Because the focus is on whether the officer had fair notice
               that her conduct was unlawful, reasonableness is judged against the
               backdrop of the law at the time of the conduct." Kisela v. Hughes,
               138 S. Ct. 1148, 1152 (2018) (internal quotation marks
               omitted). When a defendant raises the qualified-immunity defense,
               the plaintiff must therefore establish (1) the defendant violated a
               federal statutory or constitutional right and (2) the right was clearly
               established at the time of the defendant's conduct. District of
               Columbia v. Wesby, 138 S. Ct. 577, 589 (2018). Under this two-
               part test, "immunity protects all but the plainly incompetent or
               those who knowingly violate the law." Kisela, 138 S. Ct. at
               1152 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)).

Ullery, No. 19-1079, 2020 U.S. App. LEXIS 3988, at *8-9 (Feb. 10).



                                                 11
                        The test imposes a “heavy two-part burden.” Casey v. W.
                Las Vegas Indep. Sch. Dist., 473 F.3d 1323, 1327 (10th Cir.
                2007) (internal quotation marks omitted). If the plaintiff fails to
                satisfy either part of the two-part inquiry, a court must grant the
                defendant qualified immunity. See Medina v. Cram, 252 F.3d
                1124, 1128 (10th Cir. 2001). The court has discretion to decide
                which of the two prongs of the qualified-immunity analysis to
                address first. See Pearson, 555 U.S. at 236. “If, and only if, the
                plaintiff meets this two-part test does a defendant then bear the
                traditional burden of the movant for summary judgment....” Clark
                v. Edmunds, 513 F.3d 1219, 1222 (10th Cir. 2008) (internal
                quotation marks omitted).

Grissom v. Roberts, 902 F.3d 1162, 1167 (10th Cir. 2018); see also Watson v. Univ. of Utah

Med. Ctr., 75 F.3d 569, 577 (10th Cir. 1996) ("Only if plaintiff makes that threshold showing

does the burden shift to defendants to show that no material facts remain in dispute that would

defeat defendant's claim of qualified immunity.") (citing Jantz v. Muci, 976 F.2d 623, 627 (10th

Cir. 1992).

        The remaining claims here are all brought under the Eighth Amendment's proscription on

cruel and unusual punishment. U.S. Const. amend. VIII. ("Excessive bail shall not be required,

nor excessive fines imposed, nor cruel and unusual punishments inflicted."). The focus is not on

the violation of Plaintiff's federal constitutional rights, but instead on his failure to carry his

burden of showing that his rights were "clearly established at the time of the defendant's

conduct." Ullery, at *9.

                        "A clearly established right is one that is 'sufficiently clear
                that every reasonable official would have understood that what he
                is doing violates that right.'" Mullenix v. Luna, 136 S. Ct. 305, 308
                (2015) (per curiam) (quoting Reichle v. Howards, 566 U.S. 658,
                664 (2012)). "To be clearly established, a legal principle must have
                a sufficiently clear foundation in then-existing precedent." Wesby,
                138 S. Ct. at 589. "The dispositive question is 'whether the
                violative nature of the particular conduct is clearly established.'"
                Mullenix, 136 S. Ct. at 308 (quoting al-Kidd, 563 U.S. at 742).

                                                   12
               Accordingly, the Supreme Court has repeatedly admonished circuit
               courts "not to define clearly established law at a high level of
               generality." Kisela, 138 S. Ct. at 1152. Though "a case directly on
               point" is not required, "existing precedent must have placed the
               constitutional question regarding the illegality of the defendant's
               conduct beyond debate." Cummings v. Dean, 913 F.3d 1227, 1239
               (10th Cir.), cert. denied sub nom. Cummings v. Bussey, 140 S. Ct.
               81 (2019).
                        "Ordinarily . . . there must be a Supreme Court or Tenth
               Circuit decision on point, or the clearly established weight of
               authority from other [circuits] must have found the law to be as the
               plaintiff maintains." Toevs v. Reid, 685 F.3d 903, 916 (10th Cir.
               2012) (internal quotation marks omitted).
               ....
               . . . [W]e decline to consider district court opinions in evaluating
               the legal landscape for purposes of qualified immunity.

Ullery, at *14-15, 17, 35 (other citations omitted); see also Watson, 75 F.3d at 577 (stating

burden "quite heavy" because "plaintiff must do more than simply allege the violation of a

general legal precept [and] . . . must 'instead demonstrate a substantial correspondence between

the conduct in question and prior law allegedly establishing that the defendant's actions were

clearly prohibited'") (first ellipses in original) (quoting Jantz, 976 F.2d at 627 (quoting Harlow,

457 U.S. at 818)).

       The qualified immunity analysis "may appear unduly formalistic considering the

despicable nature of Defendant[s'] alleged misconduct. But this is the task required of [courts]

under the qualified-immunity precedents [courts] are obligated to follow." Id. at *38.

       Having thoroughly reviewed Plaintiff's responses to Defendants' assertion of qualified

immunity, (ECF Nos. 107, 108, & 134), the Court concludes that Plaintiff has not met his burden

to show his "right was clearly established at the time of the defendant's conduct." Ullery, at *9.




                                                 13
                                   1. LOWER-BUNK CLEARANCE

        The only case cited by Plaintiff regarding a factual scenario involving bunk-bed safety is

Campbell v. Milyard, No. 09-CV-1041-CMA-KLM, 2010 U.S. Dist. LEXIS 77120 (D. Colo.

May 4, 2010). But, being a district court case, it is not a valid case to cite as a basis for showing

the clear establishment of Plaintiff's right. Ullery, at *35 ("[W]e decline to consider district court

opinions in evaluating the legal landscape for purposes of qualified immunity.").

        Plaintiff therefore has not carried his qualified-immunity burden, resulting in dismissal of

this claim and its related defendants who have no other claim pending against them: Hutchinson,

and Thurston. (Defendant Coombs was subject to this claim and the unsafe-shower claim, so he

is not dismissed at this point.)

                                      2. UNSAFE SHOWER

        Plaintiff cites no case to show that his particular rights regarding shower safety were

clearly established. He again fails to carry his burden, so this claim must also be dismissed, along

with its related defendants with no other claim pending against them: Coombs, Nielson, and

Roberts.

                                    3. FAILURE TO PROTECT

                                      a. RECAP OF FACTS

        In analyzing the cases Plaintiff cites to try to carry his burden upon Defendants' assertion

of the qualified-immunity defense, that Defendants are not to be lumped together as a group, but

should be treated as individuals, each with his own failure-to-protect claim against him, based on

his own behavior. See Robbins v. Okla. ex rel. Dept' of Human Servs., 519 F.3d 1242, 1250 (10th

Cir. 2008) (stating complaint must "make clear exactly who is alleged to have done what to


                                                  14
whom, to provide each individual with fair notice as to the basis of the claims against him . . . as

distinguished from collective allegations") (emphasis in original) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 565 n.10 (2007)).

       To ensure understanding that each defendant is responsible for only the allegations

regarding himself, the relevant facts are restated below, grouped by defendant:



       i. Defendant Harris

• 8/26/14+ - Plaintiff "constantly and every time [Plaintiff] saw Defendant Harris, always told

       him" that Sureno gang members threatened Plaintiff with, "You are either with us or

       against us," and of his consequent need to move, but Harris told him to ask Defendant

       Walters. (Id. at 33.)

• 12/11/14 - Plaintiff warned Defendant Harris that Sureno and white inmates believed Plaintiff

       had heroin and threatened him to give them heroin, and believed Plaintiff was a snitch

       because he talked to prison staff without the gangs' permission, and therefore he needed

       to move, but he was not moved. (Id.)

       ii. Defendant Ray

• 10/6/14 - Plaintiff told Defendants Ray that he was in "volatile situation" and needed to be

       moved, but he was not moved. (Id.)

• 12/22/14 - Plaintiff told Defendant Ray:

               Lobo a member of the sac gang had been constantly threatening
               Plaintiff for heroin and heroin money ever since Plaintiff was
               falsely accused of being in possession of heroin on July 15, 2014. .
               . . Now they are calling me a snitch and a mole. You got to move
               me.


                                                 15
(Id. at 34.) But he was not moved. (Id.)

       iii. Defendant Rentmeister

• 7/21/14, plus - Plaintiff "continually" told Defendant Rentmeister "every single time he saw

       Defendant Rentmeister" that Plaintiff was not a gang member "[a]nd wanted to move

       because the Surenos were threatening Plaintiff telling him 'You are either with us or

       against us.'" (Id. at 32.) But Rentmeister "failed to act and always stated, 'I don't know

       what to tell ya.'" (Id.)

• 12/11/14 - Plaintiff warned Defendant Rentmeister that Sureno and white inmates believed

       Plaintiff had heroin and threatened him to give them heroin, and believed Plaintiff was a

       snitch because he talked to prison staff without the gangs' permission, and therefore he

       needed to move, but he was not moved. (Id. at 33.)

       iv. Defendant Walters

• after 6/27/14 - Plaintiff had two people from outside prison call Defendant Walters to tell

       Walters he had been threatened and needed to be moved away from Surenos, but he was

       not moved. (Id. at 30.)

• 9/10/14 - Plaintiff told Defendant Walters "the gangs were threatening [him]" saying "'It's

       either with us or against us'" and he needed to be moved, but he was not moved. (Id. at

       30.)

       v. Defendant Wilson

• 8/20/14 - Plaintiff said in front of Defendant Wilson that the Surenos did not want him living

       with them and Wilson said, "You can only live with Surenos." (Id. at 31-32.)




                                                16
• 10/6/14 - Plaintiff told Defendant Wilson that he was in "volatile situation" and needed to be

        moved, but he was not moved. (Id. at 33.)

• 1/31/15 - Plaintiff assaulted by other inmates. (Id. at 24.)

• 2/1/15 - Plaintiff transported for emergency medical care. (Id.)

• 2/2/15 - Plaintiff told Defendant Wilson: "The Surenos were standing outside of their cell and

        heard me getting attacked and did not help me because I'm not one of them." (Id. at 36.)

        He therefore asked Wilson to move him, but Wilson said, "No." (Id.)

• 2/3/15 through 2/19/15 - Plaintiff punched in head on and off by Sureno inmates. (Id. at 24.)

• 2/6/15 - Plaintiff told Defendant Wilson that he was in volatile situation and needed to be

        moved, but he was not moved. Plaintiff transported for emergency medical care. (Id. at

        37.)

        b. PLAINTIFF'S BURDEN ON ASSERTION OF QUALIFIED IMMUNITY

        Trying to avert summary judgment against him, Plaintiff cites a handful of cases to show

that his rights in this scenario were "clearly established at the time of [Defendants'] conduct."

Ullery, at *9.

                                i. CONTROLLING AUTHORITY

        The "first step in the clearly-established-law inquiry is to consider cases of controlling

authority in this jurisdiction, which would settle the question." Ullery, at *17. The Court thus

starts "with Supreme Court and Tenth Circuit decisions [cited by Plaintiff] that have addressed

the asserted right." Id.

        • Farmer v. Brennan, 511 U.S. 825 (1994). This United States Supreme Court case is a

"seminal decision as to what constitutes 'deliberate indifference.'" Williams v. Hampton, 797


                                                  17
F.3d 276, 280 (5th Cir. 2015); e.g., Estate of Miller v. Tobiasz, 680 F.3d 984, 989 (7th Cir.

2012); Norwood v. Vance, 591 F.3d 1062, 1067 (9th Cir. 2010). But, it is but an example of

"clearly established law at a high level of generality." Kisela, 138 S. Ct. at 1152. It lays out the

framework for deciding all cases involving deliberate indifference.

       However, the factual scenario, while addressing failure to protect, involves an attack on a

preoperative transsexual in which the victim-inmate-plaintiff did not express safety concerns,

Farmer, 511 U.S. at 829, 832. This is quite different than this case, involving the exigencies of

gang membership in prison and explicit expressions of safety concerns.

       • Verdecia v. Adams, 327 F.3d 1171 (10th Cir. 2003). In this case, inmate Verdecia was

placed in a cell with gang members who allegedly assaulted him because of his Cuban

nationality. Id. at 1173. Verdecia sued Bureau of Prisons employees Collado and Felz for failure

to protect. Id. Verdecia alleged that he asked Collado "to get him out of his cell . . . but there

[was] no evidence that Verdecia explained the reason for his requested transfer." Id. at 1176. He

then "gave his case manager a transfer form directed to the attention of Felz, which indicated that

Verdecia feared an attack from his cell mates. Id. There was no evidence, though, that Felz

received the form before the attack. Id.

       Verdecia asserted the defendants should have known that he was at risk of attack because

of a couple of disparate prior incidents (e.g., non-gang-related attack and gang-related attack in

another institution) with different inmates occurring before he was placed in the housing unit

where he was attacked. Id. at 1174. Under these facts, the court thought defendants' failure to

move Verdecia was perhaps negligent, but not deliberate indifference. Id. at 1177. The court thus




                                                  18
concluded "Verdecia cannot establish that Felz's and Collado's actions violated a federal

constitutional right or statutory right" and "the defendants are entitled to qualified immunity." Id.

         Verdecia would not have put Defendants here on notice that their behavior was

unconstitutional: Foremost, Felz and Collado were determined not to have violated Verdecia's

constitutional rights. Further, unlike here, Collado and Felz were not told of Verdecia's safety

concerns and yet were expected by Verdecia (in retrospect) to extrapolate threats to him from

dissimilar situations involving different inmates. Id. at 1174. And finally, in contrast to our facts,

in which Plaintiff was classified as belonging to the same gang1 as inmates purportedly

threatening him, Verdecia was not in the same gang or nationality as his attackers. Id. at 1173-

74.

         • Benefield v. McDowall, 241 F.3d 1267 (10th Cir. 2001) (unpublished). "[A]n

unpublished decision can be quite relevant in showing that the law was not clearly established."

Grissom v. Roberts, 902 F.3d 1162, 1168 (10th Cir. 2018).

         Inmate Benefield "asserted that Ms. McDowall put him in danger of attack or even death

at the hands of other inmates by circulating rumors that he was a snitch and by showing other

inmates a letter he allegedly wrote, indicating that he was giving information to the prison

investigations staff." Id. at 1270. This much different set of facts than Plaintiff's case does not

carry Plaintiff's burden here. And the fact that Plaintiff tries to use this unpublished case with

such a vastly different factual scenario to support his argument that the law is clearly established

arguably means that Benefield is "quite relevant in showing the law was not clearly established."


1
 It is true that Plaintiff challenges that classification. However, when Defendants made their individual decisions to
not work toward facilitating Plaintiff's move to different housing, they were operating under the assumption that
Plaintiff's classification as a Sureno had been correctly designated by prison officials. They therefore may not have
been swayed by Plaintiff's assertions that he was in danger because he was not in fact a Sureno.

                                                          19
Id. at 1168. In other words, if this is the best Plaintiff can do in showing the law was clearly

established, he is more accurately showing the law was not clearly established.

        • Summing up. The analyses for each of these cases is equally applicable to the

individual allegations against each defendant. These cases fail to show that law governing a

factual scenario similar to Defendants' behavior was clearly established at the time of

Defendants' conduct.

        Plaintiff has not "identified any case from the Supreme Court or [Tenth Circuit] squarely

addressing whether Defendant[s'] conduct violates the Eighth Amendment." Ullery, at *21.

                      ii. WEIGHT OF OUT-OF-CIRCUIT AUTHORITIES

        "In the absence of binding precedent specifically adjudicating the right at issue, the right

may still be clearly established based on a 'consensus of cases of persuasive authority' from other

jurisdictions." Id. at *22 (citing al-Kidd, 563 U.S. at 742 (quoting Wilson v. Layne, 526 U.S. 603,

617 (1999)); Perry v. Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018)). In Ullery, the Tenth

Circuit's survey of at least seven cases out of six different circuits convinced it that the right at

issue "was clearly established at the time of Defendant's unlawful conduct." Id. at *22-29.

        Here, though, Plaintiff cites just three cases--two out of the Seventh Circuit and one from

the Eleventh. (ECF No. 107, at 25-27.)

        • Pope v. Shafer, 86 F.3d 90 (7th Cir. 1996). In Pope, "[t]here was credible evidence"

that inmate Pope told guard Mendenhall of threats "by three other inmates." Id. at 91.

Mendenhall told guard Shafer, who scheduled Pope "for a move the next day." Id. But, Pope

"was severely beaten by the three inmates that evening." Id. The jury found for Mendenhall and

against Shafer. Id.


                                                  20
        Pope has some differences from this case. Here, Plaintiff says he reported to Defendants

only general threats (e.g., that he had been threatened or was in "a volatile situation") and did not

specify certain inmates.2 Also, Plaintiff attributes the threats' impetus to gang affiliations;

whereas Pope does not involve gang designations. And, finally, Plaintiff's allegations generally

involve vague threats that he communicated to five different defendants over seven months, as

opposed to Pope, which involved a specific warning with the attack happening same day.

        • Brown v. Hughes, 894 F.2d 1533 (11th Cir. 1990). One morning, inmate Brown

approached Sergeant Hughes "about a 'racial problem' in his cell." Id. at 1536. Hughes replied

that Brown "would have to see the Captain if he wanted a cell change." Id. Brown went back to

his cell and, within the same morning, "was attacked by another inmate." Id. The Eleventh

Circuit held that these facts did not support liability for failure to protect. Id. at 1537. It reasoned

that a report of "a racial problem" was not the same thing as reporting a direct threat or imminent

fight and Brown did not push back when Hughes indicated inaction. Id. This is another case in

which a court suggested the defendant's behavior was more akin to negligence. Id.

        Brown also would not have advised Defendants that their behavior was unconstitutional--

most importantly--because Hughes was determined to have not violated Brown's constitutional

rights. And, Plaintiff attributes the threats' impetus to gang affiliations; whereas Brown does not

involve gang issues and designations. And, finally, Plaintiff's allegations generally involve vague

threats that he communicated to five different defendants over seven months, as opposed to

Brown, which involved statement of a "problem," with the attack happening same morning.



2
 This does not apply to Defendant Ray, who was told specifically about "Lobo a member of the sac gang." (ECF
No. 33, at 34.)

                                                      21
       • Watts v. Laurent, 774 F.2d 168 (7th Cir. 1985). Watts was held in a youth facility,

where he was not in a gang. Id. at 171. Greaves was another inmate who outweighed Watts by

thirty pounds and led a gang. Id. Watts's "evidence indicated that each of the four defendants

who were youth counselors overheard incidents in which Greaves threatened Watts." Id. Greaves

attacked Watts. Id. Defendants were held liable for failure to protect. Id. at 170.

       There are significant differences between Watts and this case: First, Watts involves youth

offenders, with the attacking inmate significantly larger than victim inmate; whereas, here, there

is an adult facility with no mention of inmate sizes. And, second, the Watts defendants actually

overheard the attacking inmate threaten the victim inmate, which is not the allegation here.

       • Summing up. While these three cases--two out of the Seventh Circuit and one out of

the Eleventh--have some similarities to the case at hand, they also have significant differences.

Still, having cited just three cases total (with two from the same circuit), Plaintiff has not shown

Plaintiff's right was "clearly established based on a 'consensus of cases of persuasive authority'

from other jurisdictions." Ullery. at *22 (citing al-Kidd, 563 U.S. at 742 (quoting Wilson v.

Layne, 526 U.S. 603, 617 (1999)); Perry v. Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018)).

Plaintiff's effort does not begin to approach the Tenth Circuit's survey of at least seven cases out

of six different circuits, which convinced it that the right at issue in Ullery "was clearly

established at the time of Defendant's unlawful conduct." Ullery. at *22-29.

       Plaintiff has not met his burden of showing, based on the facts he alleges, that his failure-

to-protect right against cruel and unusual punishment "was clearly established at the time of

[Defendants'] conduct." Id. at *9.

                                        IV. CONCLUSION


                                                  22
       Accordingly, IT IS ORDERED that:

(1) All requests for declaratory and injunctive relief, and the issue regarding violations of Due

Process and Equal Protection Clauses in continuing to designate the Plaintiff a gang member, are

DISMISSED as moot, Plaintiff having been released from UDOC custody.

(2) Defendants Bigelow and Crowther are DISMISSED for failure to state a claim upon which

relief may be granted.

(3) General claims regarding poor prison conditions and missing physical therapy are

DISMISSED for failure to state a claim upon which relief may be granted.

(4) Remaining Defendants' Motion for Summary Judgment is GRANTED, based on qualified

immunity. (ECF No. 98.)

(5) With no controversy remaining in this Court, this action is CLOSED.

                         DATED this 27th day of March 2020.

                                              BY THE COURT:


                                              _____________________
                                              JUDGE DAVID NUFFER
                                              United States District Court




                                                23
